EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alison Dietrich (79014) on 3/2/2021.
The application has been amended as follows: 


1.	(Currently Amended) A monitoring system that is configured to monitor a property, the monitoring system comprising:
	a sensor that is located at the property and that is configured to generate sensor data that reflects an attribute of the property; and
	a monitor control unit that comprises at least one processor configured to:
		receive data identifying network activity for an online account, the network activity being a firewall application setting change for a firewall application associated with a computer located at the property and the online account being an online firewall account;
		determine a user associated with the online firewall account;
	based on the sensor data, determine a current physical activity in which the user is participating within the property by determining that the user is participating in a sport;
	access stored data that indicates, for a plurality of physical activities including the current physical activity of the sport, a level of user interaction required to participate in each of the plurality of physical activities;
	analyze, using the accessed data, the current physical activity of participating in the sport;   
based on analyzing, using the accessed data, the current physical activity of participating in the sport, determine a likelihood that the user initiated the firewall application setting change for the firewall application associated with the computer located at the property while participating in the current physical activity of the sport within the property;
	determine whether the likelihood satisfies a threshold likelihood; and
		in response to determining that the likelihood does not satisfy the threshold likelihood, provide an alert about the network activity to the user associated with the online firewall account. 

2.	(Cancelled)

3.	(Previously Presented) The monitoring system of claim 1, wherein the at least one processor of the monitor control unit is configured to:

	prevent completion of the network activity for the online firewall account.

4.	(Previously Presented) The monitoring system of claim 3, wherein the at least one processor of the monitor control unit is configured to:
	prevent completion of the network activity for the online firewall account by instructing a third party system to prevent completion of the network activity for the online firewall account.

5.	(Previously Presented) The monitoring system of claim 1, wherein the at least one processor of the monitor control unit is configured to:
	determine whether an arming status of the monitoring system is armed stay, armed away, or unarmed; and
	determine the current physical activity in which the user is participating based on whether the arming status of the monitoring system is armed stay, armed away, or unarmed. 

6.	(Cancelled)

7.	(Cancelled)

8.	(Previously Presented) The monitoring system of claim 1, comprising:
	an electronic device that is associated with the user and that generates location data or motion data for the user,
	wherein the at least one processor of the monitor control unit is configured to determine a current physical activity in which the user is participating by:
		determining a physical location of the electronic device based on the location data or the motion data; and
		determining the current physical activity of the user based on the physical location of the electronic device.

9.	(Cancelled) 

10.	(Previously Presented) The monitoring system of claim 8, wherein the at least one processor of the monitor control unit is configured to:
	determine a physical location of the user based on the physical location of the electronic device; and
	determine the current physical activity of the user by determining the current physical activity of the user based on the physical location of the user.

11.	(Previously Presented) The monitoring system of claim 1, wherein the at least one processor of the monitor control unit is configured to:
	determine the threshold likelihood based on the network activity.

12.	(Previously Presented) The monitoring system of claim 1, wherein the at least one processor of the monitor control unit is configured to:
	determine the current physical activity in which the user is participating based on a location of the sensor.

13.	(Currently Amended) A computer-implemented method, comprising:
	receiving, by a monitoring system that is configured to monitor a property, data identifying network activity for an online account, the network activity being a firewall application setting change for a firewall application associated with a computer located at the property and the online account being an online firewall account;
	determining, by the monitoring system, a user associated with the online firewall account;
	based on sensor data that is from a sensor that is located at the property and that reflects an attribute of the property, determining, by the monitoring system, a current physical activity in which the user is participating within the property by determining that the user is participating in a sport;
	accessing stored data that indicates, for a plurality of physical activities including the current physical activity of the sport, a level of user interaction required to participate in each of the plurality of physical activities;
of participating in the sport;   
based on analyzing, using the accessed data, the current physical activity of participating in the sport, determining, by the monitoring system, a likelihood that the user initiated the firewall application setting change for the firewall application associated with the computer located at the property while participating in the current physical activity of the sport within the property;
	determining, by the monitoring system, whether the likelihood satisfies a threshold likelihood; and
	in response to determining that the likelihood does not satisfy the threshold likelihood, providing, by the monitoring system, an alert about the network activity to the user associated with the online firewall account. 

14.	(Cancelled) 

15.	(Previously Presented) The method of claim 13, comprising:
	determining whether the likelihood satisfies the threshold likelihood by determining that the likelihood does not satisfy the threshold; and
	preventing completion of the network activity for the online firewall account.

16.	(Previously Presented) The method of claim 13, comprising:
	determining whether an arming status of the monitoring system is armed stay, armed away, or unarmed,
	 determining the current physical activity in which the user is participating based on whether the arming status of the monitoring system is armed stay, armed away, or unarmed. 

17.	(Cancelled)

18.	(Previously Presented) The method of claim 13, comprising:
	receiving, from an electronic device that is associated with the user, location data or motion data of the user;

	determining the current physical activity of the user based on the physical location of the electronic device.

19.	(Cancelled) 

20.	(Cancelled) 

21.	(Previously Presented) The monitoring system of claim 1, wherein the firewall application setting change for the firewall application associated with the computer located at the property comprises a change to a list of permitted applications installed on the computer that are allowed access to a network.

22.	(Previously Presented) The monitoring system of claim 1, wherein the firewall application setting change for the firewall application associated with the computer located at the property comprises a change to access to a particular computer directory of the computer located at the property.

23.	(Previously Presented) The monitoring system of claim 1, wherein the at least one processor of the monitor control unit is configured to:
receive data indicating user selection that the firewall application setting change is unauthorized; and
based on the received data indicating user selection that the firewall application setting change is unauthorized, remove the firewall application setting change and block further changes to the firewall application for a predetermined period of time.

24.	(Cancelled) 

25.	(Cancelled) 

26.	(New) A monitoring system that is configured to monitor a property, the monitoring system comprising:
a sensor that is located at the property and that is configured to generate sensor data that reflects an attribute of the property; and
a monitor control unit that comprises at least one processor configured to:
	receive data identifying network activity for an online account, the network activity being a firewall application setting change for a firewall application associated with a computer located at the property and the online account being an online firewall account;
	determine a user associated with the online firewall account;
	based on the sensor data, determine a current physical activity in which the user is participating within the property by determining that the user is preparing food;
	access stored data that indicates, for a plurality of physical activities including the current physical activity of preparing the food, a level of user interaction required to participate in each of the plurality of physical activities;
	analyze, using the accessed data, the current physical activity of preparing the food;   
based on analyzing, using the accessed data, the current physical activity of preparing the food, determine a likelihood that the user initiated the firewall application setting change for the firewall application associated with the computer located at the property while participating in the current physical activity of preparing the food within the property;
	determine whether the likelihood satisfies a threshold likelihood; and
	in response to determining that the likelihood does not satisfy the threshold likelihood, provide an alert about the network activity to the user associated with the online firewall account.


REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 8, 13, 26 all comprise (or are significantly similar to), among other things, a sensor that is located at the property and that is configured to generate sensor data that reflects an attribute of the property; and a monitor control unit that comprises at least one processor configured to: receive data identifying network activity for an online account, the network activity being a firewall application setting change for a firewall application associated with a computer located at the property and the online account being an online firewall account; determine a user associated with the online firewall account; based on the sensor data, determine a current physical activity in which the user is participating within the property by determining that the user is participating in a sport; access stored data that indicates, for a plurality of physical activities including the current physical activity of the sport, a level of user interaction required to participate in each of the plurality of physical activities; analyze, using the accessed data, the current physical activity of participating in the sport; based on analyzing, using the accessed data, the current physical activity of participating in the sport, determine a likelihood that the user initiated the firewall application setting change for the firewall application associated with the computer located at the property while participating in the current physical activity of the sport within the property; determine whether the likelihood satisfies a threshold likelihood; and in response to determining that the likelihood does not satisfy the threshold likelihood, provide an alert about the network activity to the user associated with the online firewall account. The remaining dependent claims further limit the invention. 

Lev discloses a monitoring system that tracks the physical activity of a person and determines whether to approve network actions (see, e.g. paras. 58-62). Previous claim 1 requires a plurality of user activities, and previous claims 2, 24 and 25 made at least one of those activities sleeping, participating in a sport or preparing food. Examiner does not find sufficient support in Lev for the categorization of activities (i.e. determining that this user is “playing a sport”). Slavin, however, does categorize activities (c. 19, l. 51 – c. 20, l. 52; system determines a person is sleeping, participating at school, driving, or walking). While this suggests the ability to make some other categorizations of activity (i.e. a person can be assumed to be cooking if they are located in the kitchen just like that can be assumed to be participating in school if they are located at school, even if that assumption is not a strong one) that would require further departures from the prior art in a rejection which, as stated previously, already required three references to teach. Because Slavin already taught sleeping, Examiner did not offer Claim 2, but did offer either Claim 24 or Claim 25 to Applicant for allowance and by agreement with Counsel Claim 1 is amended to include Claim 24 and new Claim 26 rewrites Claim 25 in independent form.
No other rejections are appropriate. All claims are allowed as amended.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449